 



EXHIBIT 10.2
Safeguard Scientifics, Inc.
435 Devon Park Drive, 800 Building
Wayne, PA 19087
(610) 293-0600
August 20, 2007
Mr. Brian J. Sisko
230 Oakwood Lane
Phoenixville PA 19460
Dear Brian:
Safeguard Scientifics, Inc. (“Safeguard”) is pleased to offer you a position as
Senior Vice-President and General Counsel at Safeguard, located at Safeguard’s
principal executive offices on terms and conditions described below (the
“Agreement”). I understand that you will assume this position on or about
August 20, 2007 (the actual date your employment commences is herein referred to
as the “Commencement Date”).
Salary and Cash Incentives. The annual salary associated with this position is
$340,000. As a matter of maintaining competitive employment terms, salaries are
reviewed annually against internal and external peer groups, and individual
performance, and, if appropriate, adjusted upwards.
You will also be eligible to participate in the Safeguard annual management
incentive program (MIP), at a target payout of $250,000. The overall MIP goals
are determined at the beginning of each year, and approved for payment annually,
after the year-end audited results, by the Compensation Committee of the Board.
Your individual actual payout amount will be determined by performance to
individual objectives, and by the overall performance of Safeguard. You will
participate in the MIP commencing with 2007, pro rated from the Commencement
Date, but with a minimum payment guaranteed at 100% of the pro rated target
amount for 2007 only. This guaranteed amount ($91,096, assuming an August 20,
2007 Commencement Date) will be payable on the next regular payroll date
following the Commencement Date. You will apply the net after-tax proceeds of
this guaranteed bonus amount, determined based on your reasonable estimate of
the amount of federal, state and local income and employment taxes payable with
respect to the guaranteed bonus, to purchase the Company’s Common Stock in one
or more market transactions to be completed promptly after the Commencement
Date, subject to and in compliance with any applicable law, regulations or
policy, including, but not limited to, the Company’s insider trading policies
and procedures.

 



--------------------------------------------------------------------------------



 



Option Grant. Subject to Compensation Committee approval, you will be granted
options to purchase 1,000,000 shares of Common Stock of Safeguard pursuant to an
award qualified as an employment inducement award for purposes of the New York
Stock Exchange listing requirements. Your initial option grant will be divided
into two categories: 25% (or 250,000 options) will vest on a “time” basis (the
“time-based” options) and the remaining 75% (or 750,000 options) will vest based
on a performance basis (the “market-based” options). The options will be granted
on the later of the Commencement Date or the date of the Compensation Committee
approval (the “Grant Date”). With respect to the 250,000 time-based options, 25%
will vest on the first anniversary of the Grant Date and the remaining 75% will
vest in equal monthly installments during the three-year period commencing on
the first anniversary of the Grant Date. The 750,000 market-based options will
vest based on achievement by Safeguard of sustained improvement in its market
capitalization (as will be more fully described in the option agreement). The
option will have an exercise price equal to the mean of the high and low sales
prices of Safeguard common stock on the Grant Date and will expire on the eighth
anniversary of the Grant Date (subject to earlier termination in accordance with
the option certificate). In general, except as otherwise provided in this
Agreement or in the option agreement, your unvested stock options will be
forfeited if you do not continue in active service to the Company through the
applicable vesting date.
You will be eligible for additional grants from time to time as the compensation
committee approves additional grants.
Fringe Benefits. You will also be eligible to participate in Safeguard’s health,
dental, vision, disability, 401(k), deferred compensation program, and other
benefit plans generally available to Safeguard executive employees from time to
time. In addition, so long as you are an employee and Safeguard offers these
benefits generally to other principals or executives, you will be paid a car
allowance at the rate of $10,000 per annum (pro rated from the Commencement
Date); you will receive a non-accountable annual expense allowance of $8,000 per
annum (payable in February of each year, and commencing for you in
February 2008); you will be entitled to participate in the Company’s executive
medical plan as in effect from time to time; and, subject to evidence of
insurability, you will be entitled to Company-paid universal life insurance
providing coverage of $750,000 in addition to the Company’s normal group life
insurance plans offered to employees generally. You will also be entitled to
vacation at the annual rate of four weeks of vacation per year, and other
benefits as outlined on the enclosed description of Safeguard benefits.
Severance. Subject to the terms and conditions set forth below, in the event
that (A) your employment with Safeguard is terminated by Safeguard without cause
or by you for good reason within eighteen (18) months following a change of
control of Safeguard (“Change of Control Termination”) or (B) your employment
with Safeguard terminates for any reason other than (i) your death or
disability, (ii) Safeguard’s termination of your employment for cause or
(iii) your resignation without good reason (such a termination, a “Severance
Termination”), Safeguard shall provide you with the following benefits, which
together with any benefits provided under the

-2-



--------------------------------------------------------------------------------



 



applicable terms of any other plan or program sponsored by the Safeguard (other
than any plan, program or arrangement intended to pay severance benefits
following termination of employment), and applicable to you, shall be the only
severance benefits or other payments in respect of your employment with
Safeguard to which you shall be entitled. The benefits you receive under this
Agreement will be in lieu of all salary, accrued vacation and other rights that
you may have against Safeguard or its affiliates.

  •   Beginning with fiscal year 2008, you will receive a payment in respect of
your current year’s bonus equal to the product of (i) your annual target bonus
(of at least $250,000), multiplied by (ii) Safeguard’s percentage achievement of
its annual Management Incentive Plan objectives as determined by the
Compensation Committee as of the end of the calendar quarter closest to your
date of termination, multiplied by (iii) a fraction, the numerator of which is
the number of days in Safeguard’s fiscal year elapsed at the time of the
termination and the denominator of which is 365. Payment under this provision
will be made within a reasonable period of time after the end of the quarter for
which the determination in (ii) is made.     •   If (A) there is a Change of
Control Termination or (B) a Severance Termination, you will receive a lump sum
payment equal to the product of (i) 1.5 multiplied by (ii) your annual salary
then in effect (which will not be less than $340,000).     •   Except as
provided below, you will only vest in your interests under and you will receive
benefits in accordance with the terms and conditions set forth in Safeguard’s
various long-term incentive plans.     •   You will receive up to twelve
(12) months continued coverage under Safeguard’s medical and health plans and
life insurance plans, which coverage shall run concurrent with the coverage
provided under section 4980B of the Internal Revenue Code of 1986, as amended
(the “Code”); or as an alternative, at the discretion of the Board, the Board
may elect to pay you in lieu of such coverage an amount equal to your cost of
continuing such comparable coverage. You should consult with Safeguard’s payroll
staff concerning any life insurance policies.     •   On or before the end of
the second calendar year beginning after your termination of employment,
Safeguard will reimburse you for up to $20,000 for documented outplacement
services or office space which you secure within such time period.     •   You
will be reimbursed promptly for all your reasonable and necessary business
expenses incurred on behalf of Safeguard prior to your termination date in
accordance with Safeguard’s customary policies.     •   If you experience a
Change of Control Termination as described above, (A) you will become fully
vested in all of your outstanding stock options and you may exercise (i) those
stock options that were subject to time-based vesting during the thirty-six
(36) month period following your termination of employment (unless any of the
options would by their

-3-



--------------------------------------------------------------------------------



 



terms expire sooner, in which case you may exercise such options at any time
before their expiration), and (ii) those stock options that were subject to
market-based vesting during the twenty-four (24) month period following your
termination of employment (unless any of the options would by their terms expire
sooner, in which case you may exercise such options at any time before their
expiration), and (B) you will become fully vested in all of your outstanding
restricted stock awards and deferred stock units, if any.

  •   If you experience a Severance Termination as described above, (A) you will
become fully vested in your outstanding time-based stock options that were
subject to time-based vesting and you may exercise those stock options during
the thirty-six (36)-month period following your termination of employment
(unless any of the options would by their terms expire sooner, in which case you
may exercise such options at any time before their expiration), (B) you may
exercise your vested outstanding market-based options during the twelve
(12) month period following your termination of employment (unless any of the
options would by their terms expire sooner, in which case you may exercise such
options at any time before their expiration), and (C) the Board, in its
discretion, may accelerate the vesting of any restricted stock grants and
deferred stock units, if any.

All compensation and benefits described in this Agreement will be offered in
return for and contingent on your execution, non-revocation and performance of
the General Release and Agreement substantially in the form attached to this
letter agreement as Exhibit A and the Non-Competition Agreement in the form
attached to this letter agreement as Exhibit B.
Upon your termination of employment with Safeguard in connection with a change
of control, as discussed above, if it is determined that any payment or
distribution by Safeguard of benefits provided under this Agreement or any other
benefits due upon a change of control (the “Change of Control Benefits”) would
constitute an “excess parachute payment” within the meaning of section 280G of
the Code that would be subject to an excise tax under section 4999 of the Code
(the “Excise Tax”) the following provisions shall apply, unless provided
otherwise in the applicable plan, program or agreement that provides change of
control payments that are not paid pursuant to this Agreement. If the aggregate
present value to you of receiving the Change of Control Benefits and paying the
Excise Tax is not greater than the aggregate present value to you of the Change
of Control Benefits reduced to the safe harbor amount (as defined below), then
Safeguard shall reduce the Change of Control Benefits such that the aggregate
present value to you of receiving the Change of Control Benefits is equal to the
safe harbor amount. Otherwise you shall receive the full amount of the Change of
Control Benefits and you shall be responsible for payment of the Excise Tax. For
purposes of this paragraph “present value” shall be determined in accordance
with Section 280G(d)(4) of the Code and the term “safe harbor amount” shall mean
an amount expressed in the present value that maximizes the aggregate present
value of the Change of Control Benefits without causing any of the Change of
Control Benefits to be subject to the deduction limitations set forth in
Section 280G of the Code.

-4-



--------------------------------------------------------------------------------



 



All determinations made pursuant to the foregoing paragraph shall be made by a
professional advisor selected by Safeguard (the “Professional Advisor”), which
firm shall provide its determinations and any supporting calculations both to
Safeguard and to you within ten days of the termination date. Any such
determination by the Professional Advisor shall be binding upon you and
Safeguard. You shall then, in your sole discretion, determine which and how much
of the Change of Control Benefits shall be eliminated or reduced consistent with
the requirements of the foregoing paragraph. All of the fees and expenses of the
Professional Advisor in performing the determinations referred to above shall be
borne solely by Safeguard.
Except as provided in the next succeeding paragraph of this Agreement, Safeguard
will pay you the lump sum payments described above on the next regularly
scheduled payroll date after your rescission period relating to the release and
non-competition agreement and such agreements have become effective and
following any determination required by the preceding paragraph. Safeguard will
prepare the final release (which will be substantially in the form attached as
Exhibit A to this letter, but with such changes, if any, as recommended by
Safeguard’s counsel) within five business days of your termination of
employment. You will have 21 days in which to consider the release although you
may execute it sooner. Please note that the release has a rescission period of
seven days after which it becomes effective if not revoked. All other payments
will be made to you on the next regularly scheduled payroll date after the date
on which they become due.
To the extent compliance with the requirements of Treas. Reg. § 1.409A-3(i)(2)
(or any successor provision) is necessary to avoid the application of an
additional tax under section 409A of the Code to payments due to you upon or
following your separation from service, then notwithstanding any other provision
of this Agreement (or any otherwise applicable plan, policy, agreement or
arrangement), any such payments that are otherwise due within six months
following your separation from service will be deferred (without interest) and
paid to you (without interest) in a lump sum as promptly as possible following
the lapse of that six-month period.
Except with respect to amounts subject to delayed payment because of the
application of section 409A of the Code (as described in the immediately
preceding paragraph), Safeguard will pay interest on late payments at the prime
rate at Safeguard’s agent bank plus 2 percent compounded monthly. In addition,
Safeguard will pay all reasonable costs and expenses (including reasonable
attorney’s fees and all costs of arbitration) incurred by you to enforce this
Agreement or any obligation hereunder.
In this letter, the term “cause” means (a) your failure to adhere to any written
Safeguard policy if you have been given a reasonable opportunity to comply with
such policy or cure your failure to comply (which reasonable opportunity must be
granted during the ten-day period preceding termination of this Agreement);
(b) your appropriation (or attempted appropriation) of a material business
opportunity of Safeguard, including attempting to secure or securing any
personal profit

-5-



--------------------------------------------------------------------------------



 



in connection with any transaction entered into on behalf of Safeguard; (c) your
misappropriation (or attempted misappropriation) of any Safeguard fund or
property; or (d) your conviction of, or your entering a guilty plea or plea of
no contest with respect to, a felony, the equivalent thereof, or any other crime
with respect to which imprisonment is a possible punishment.
In this letter, the term “good reason” means (i) your assignment (without your
consent) to a position, title, responsibilities, or duties of a materially
lesser status or degree of responsibility than your current position,
responsibilities, or duties; provided, however, that a mere change in your area
of responsibilities shall not constitute a material change if you are reasonably
suited by your education and training for such responsibilities and you remain
Senior Vice-President and General Counsel of Safeguard; (ii) a reduction of your
base salary or target bonus opportunity (acknowledging that the payment of any
bonus is subject to the discretion of the Compensation Committee of the Board);
(iii) the relocation of Safeguard’s principal executive offices to a location
which is more than 30 miles away from the location of Safeguard’s principal
executive offices on the date of this Agreement; or (iv) Safeguard’s material
breach of this agreement. Notwithstanding the foregoing, good reason shall not
exist if (i) you fail to provide notice to Safeguard of your intended
resignation for “good reason” within 90 days of the initial existence of such
condition, (ii) Safeguard cures such action or failure to act that constitutes
good reason within a reasonable period of time (which reasonable period of time
shall not be longer than 30 days) following the date you provide Safeguard with
notice of your intended resignation for good reason or (iii) your separation
from service is not effective on or before 90th day following the lapse of the
cure period referenced in (ii).
A “change of control” shall be deemed to have occurred if (i) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than any Safeguard
employee stock ownership plan or an equivalent retirement plan, becomes the
beneficial owner (as such term is used in Section 13(d) of the Exchange Act),
directly or indirectly, of securities of Safeguard representing 50% or more of
the combined voting power of Safeguard’s then outstanding voting securities,
(ii) the Board ceases to consist of a majority of Continuing Directors (as
defined below), (iii) the consummation of a sale of all or substantially all of
Safeguard’s assets or a liquidation (as measured by the fair value of the assets
being sold compared to the fair value of all of Safeguard’s assets), or (iv) a
merger or other combination occurs such that a majority of the equity securities
of the resultant entity after the transaction are not owned by those who owned a
majority of the equity securities of Safeguard prior to the transaction. A
“Continuing Director” shall mean a member of the Board who either (i) is a
member of the Board at the date of this Agreement or (ii) is nominated or
appointed to serve as a Director by a majority of the then Continuing Directors.
Terms of Employment, Agreements, Miscellaneous. You will be an employee-at-will
and subject to the arrangements described in Safeguard’s employee handbook as
modified from time to time. In addition, this offer is subject to your agreement
to comply with various covenants designed to protect Safeguard’s confidential
information and employee, customer and other relationships, as set forth in the
Non-Competition Agreement, in the form attached to this letter

-6-



--------------------------------------------------------------------------------



 



agreement as Exhibit B. We will need to receive a signed copy of that agreement
prior to your Commencement Date.
We agree that you may continue to serve as a an adjunct professor at the Temple
University Fox School of Business and Management, and as a member of the Board
of Overseers of the Annenberg Center for Performing Arts so long as such service
does not interfere with the performance of your duties to Safeguard and that the
activities of these organizations do not compete with the activities of
Safeguard or our subsidiaries, partner companies or affiliates. You shall not
serve as a director of any other company that is not affiliated with Safeguard
without the consent of our Board of Directors.
The provisions set forth in this Agreement will inure to the benefit of your
personal representative, executors and heirs. In the event you die while any
amount payable under the Agreement remains unpaid, all such amounts will be paid
in accordance with the terms and conditions of this letter.
No term or condition set forth in this letter may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and the Board of Safeguard or a duly authorized officer of
Safeguard.
You will not be required to mitigate the amount of any payment provided for in
this letter by seeking other employment or otherwise.
You acknowledge that the arrangements described in this Agreement will be the
only obligations of Safeguard or its affiliates in connection with any
determination by Safeguard to terminate your employment with Safeguard. This
Agreement does not terminate, alter or affect your rights under any plan or
program of Safeguard in which you may participate or under which you are due a
benefit, except as explicitly set forth herein. Your participation in such plans
or programs will be governed by the terms of such plans and programs.
The provisions set forth in this Agreement will be construed and enforced in
accordance with the law of the Commonwealth of Pennsylvania without regard to
the conflicts of laws rules of any state.
Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, will be settled by arbitration in Philadelphia, Pennsylvania, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association, using one arbitrator, and judgment upon
the award rendered by the arbitrator may be entered in any court of competent
jurisdiction.

-7-



--------------------------------------------------------------------------------



 



The obligations of Safeguard set forth herein are absolute and unconditional and
will not be subject to any right of set-off, counterclaim, recoupment, defense
or other right which Safeguard may have against you, subject to, in the event of
your termination of employment, your execution and performance of the General
Release and Agreement substantially in the form attached to this letter
agreement as Exhibit A and your performance of the Non-Competition Agreement in
the form attached to this letter agreement as Exhibit B.
Safeguard may withhold applicable taxes and other legally required deductions
from all payments to be made hereunder.
Safeguard’s obligations to make payments under this letter are unfunded and
unsecured and will be paid out of the general assets of Safeguard.
This Agreement constitutes the entire agreement and understanding with respect
to your severance arrangements, and supersedes any and all prior agreements and
understandings whether oral or written, relating thereto.
If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to us the enclosed copy of this letter which will then
constitute our legally binding agreement.
Sincerely,
Safeguard Scientifics, Inc.

         
By:
  /s/ Peter J. Boni
 
    Peter J. Boni    
 
      President and Chief Executive Officer    

I agree to be bound by the terms and conditions of this letter agreement.

     
/s/ Brian J. Sisko
 
Brian J. Sisko
   

-8-



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE AND AGREEMENT
     This GENERAL RELEASE AND AGREEMENT (hereinafter the “Agreement”) is made
and entered into as of this ___day of                     , 20___, by and
between Safeguard Scientifics, Inc. (“Safeguard”) and Brian J. Sisko
(“Employee”).
     1. Background. The parties hereto acknowledge that this Agreement is being
entered into pursuant to the terms of the employment letter agreement, dated
August 20, 2007 between Safeguard and Employee (the “Employment Agreement”). As
used in this Agreement, any reference to Safeguard shall include its
predecessors and successors and, in their capacities as such, all of its
present, past, and future directors, officers, employees, attorneys, insurers,
agents and assigns; and any reference to Employee shall include, in their
capacities as such, his attorneys, heirs, administrators, representatives,
agents and assigns.
     2. General Release.
          (a) Employee, for and in consideration of the special benefits offered
to him by Safeguard specified in the Employment Agreement and intending to be
legally bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE Safeguard, of
and from any and all waivable causes of actions, suits, debts, claims and
demands whatsoever in law or in equity, which Employee ever had, now has, or
hereafter may have or which Employee’s heirs, executors or administrators may
have, by reason of any matter, cause or thing whatsoever, from the beginning of
Employee’s employment with Safeguard to the date of this Agreement, and
particularly, but without limitation, any claims arising from or relating in any
way to Employee’s employment or the termination of Employee’s employment
relationship with Safeguard, including, but not limited to, any claims arising
under any federal, state, or local laws, including Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. § 2000e et seq., (“Title VII”), the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (the “ADEA”), the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”), Employee
Retirement Income Security Act of 1974, as amended 29 U.S.C. § 301, et seq., as
amended (“ERISA”), the Pennsylvania Wage Payment and Collection Law, Pa. Stat.
Ann. tit. 43 §§ 260.1-260.11a (“WPCL”), the Pennsylvania Human Relations Act, 43
P.S. § 951 et seq. (the “PHRA”), and any and all other federal, state or local
laws, regulations, ordinances or public policies and any common law claims now
or hereafter recognized, including claims for wrongful discharge, slander and
defamation, as well as all claims for counsel fees and costs; provided, however,
that the Employee does not release or discharge Safeguard from any of its
continuing obligations to him expressly set forth in this Agreement and the
Employment Agreement.
     (b) By signing this Agreement, Employee represents that Employee has not
commenced any proceeding against Safeguard in any forum (administrative or
judicial) concerning Employee’s employment or the termination thereof. If
Employee’s employment with Safeguard has been terminated on or before the date
of this Agreement, Employee further acknowledges that Employee was given
sufficient notice under the Worker Adjustment and Retraining Notification Act
(the “WARN Act”) and that the termination of Employee’s employment

A-1



--------------------------------------------------------------------------------



 



does not give rise to any claim or right to notice, or pay or benefits in lieu
of notice under the WARN Act. In the event any WARN Act issue does exist or
arises in the future, Employee agrees and acknowledges that the payments and
benefits set forth in this Agreement shall be applied to any compensation or
benefits in lieu of notice required by the WARN Act, provided that any such
offset shall not impair or affect the validity of any provision of this
Agreement or the Employment Agreement.
     (c) Employee agrees that in the event of a breach of any of the terms of
this Agreement, Safeguard shall be entitled to recover attorneys’ fees and costs
in an action to prosecute such breach, in addition to compensatory damages, and
may cease to make any payments then due under this Agreement or the Employment
Agreement.
     (d) Employee acknowledges that Safeguard’s obligations under the Employment
Agreement and this Agreement are the only obligations of Safeguard or its parent
organizations or affiliates in connection with the matters described herein and
therein.
     (e) Employee agrees and acknowledges that this Agreement is not and shall
not be construed to be an admission by Safeguard of any violation of any
federal, state or local statue, ordinance or regulation or of any duty owed by
Safeguard to Employee.
     4. Confidentiality; Non-Disparagement.
     (a) Except to the extent required by law, including SEC disclosure
requirements, Safeguard and Employee agree that the terms of this Agreement will
be kept confidential by both parties, except that Employee may advise his family
and confidential advisors, and Safeguard may advise those people needing to know
to implement the above terms.
     (b) Employee acknowledges and agrees that he is bound by the
confidentiality provisions of the Employment Agreement and that such terms
remain in full force and effect.
     (c) Employee represents that Employee has not taken, used or knowingly
permitted to be used any notes, memorandum, reports, list, records, drawings,
sketches, specifications, software programs, data, documentation or other
materials of any nature relating to any matter within the scope of the business
of Safeguard or its affiliated or parent companies or concerning any of its
dealings or affairs otherwise than for the benefit of Safeguard. Employee shall
not, after the termination of Employee’s employment, use or knowingly permit to
be used any such notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, documentation or other materials, it
being agreed that all of the foregoing shall be and remain the sole and
exclusive property of Safeguard and that immediately upon the termination of
Employee’s employment, Employee shall deliver all of the foregoing, and all
copies thereof, to Safeguard, at its main office.
     (d) In accordance with normal ethical and professional standards, Safeguard
and Employee agree that they shall not in any way engage in any conduct or make
any statement that would defame or disparage the other, or make to, or solicit
for, the media or others, any comments, statements (whether written or oral),
and the like that may be considered to be derogatory or detrimental to the good
name or business reputation of either party.  It is

A-2



--------------------------------------------------------------------------------



 



understood and agreed that Safeguard’s obligation under this paragraph extends
only to the conduct of Safeguard’s executive officers.  The only exception to
the foregoing shall be in those circumstances in which Employee or Safeguard is
obligated to provide information in response to an investigation by a duly
authorized governmental entity or in connection with legal proceedings.
     5. Indemnity and Assistance.
     (a) This Agreement shall not release Safeguard, or any of its insurance
carriers from any obligation it or they might otherwise have to defend and/or
indemnify Employee and hold harmless any other director or officer and Safeguard
hereby affirms its obligation to provide indemnification to Employee as a
director, officer or former director or officer of Safeguard, as the case may
be, as set forth in Safeguard’s bylaws and charter documents.
     (b) Employee agrees that Employee will personally provide reasonable
assistance and cooperation to Safeguard in activities related to the prosecution
or defense of any pending or future lawsuits or claims involving Safeguard.
     6. General.
     (a) Employee acknowledges and agrees that he has 21 days to consider this
Agreement, and that Employee has been advised by Safeguard, in writing, to
consult with his attorney before signing this Agreement, and that Employee had
discussed this matter with his attorney before signing it. Employee further
acknowledges that Safeguard has advised him that he may revoke this Agreement
for a period of seven calendar days after it has been executed, with the
understanding that Safeguard has no obligations under this Agreement until the
seven day period has passed. If the seventh day is a weekend or national
holiday, Employee will have until the next business day to revoke. Any
revocation must be in writing and received by Safeguard at its facility located
at 435 Devon Park Drive, 800 Building, Wayne, PA 19087, Attention: President,
with a copy to the General Counsel, Safeguard Scientifics, Inc., 800 Building,
435 Devon Park Drive, Wayne, PA 19087.
     (b) Employee has carefully read and fully understands all of the provisions
of this Agreement which set forth the entire agreement between him and Safeguard
with respect to the subject matter hereto, and he acknowledges that he has not
relied upon any representation or statement, written or oral, not set forth in
this document.
     (c) This Agreement is made in the Commonwealth of Pennsylvania and shall be
interpreted under the laws thereof. Its language shall be construed as a whole,
to give effect to its fair meaning and to preserve its enforceability.
     (d) Employee agrees that any breach of this Agreement by Employee will
cause irreparable damage to Safeguard and that in the event of such breach
Safeguard shall have, in addition to any and all remedies of law, the right to
an injunction, specific performance or other equitable relief to prevent the
violation of Employee’s obligations hereunder.

A-3



--------------------------------------------------------------------------------



 



     (e) No term or condition set forth in this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Employee and an officer of Safeguard specifically and
duly authorized by the Board of Directors of Safeguard.
     (f) Any waiver by Safeguard of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of such
provision or any other provision hereof.
     (g) Each covenant, paragraph and division of this Agreement is intended to
be severable and distinct, and if any paragraph, subparagraph, provision or term
of this Agreement is deemed to be unlawful or unenforceable, such a
determination will not impair the legitimacy or enforceability of any other
aspect of the Agreement.
     (h) This Agreement is intended to be for the benefit of, and shall be
enforceable by, Safeguard. Except as provided in the prior sentence, this
Agreement is not intended to confer any rights, benefits, remedies, obligations
or liabilities hereunder upon any person or entity other than the parties hereto
and their respective heirs, representatives, successors and permitted assigns.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.

                 
Date:                    , 20___
                                      Brian J. Sisko    
 
                        Safeguard Scientifics, Inc.    
 
               
Date:                    , 20___
      By:        
 
      Name:
 
 
   
 
      Title:        

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
NON-COMPETITION AGREEMENT
       This NON-COMPETITION AGREEMENT (hereinafter the “Agreement”) is made and
entered into as of this 20th day of August, 2007, by and between SAFEGUARD
SCIENTIFICS,INC. (the “Company”) and Brian J. Sisko (“Employee”).
     1. Background.  The parties hereto acknowledge that this Agreement is being
entered into pursuant to the terms of the Letter Agreement, dated August 20,
2007 between the Company and Employee (the “Letter Agreement”).  As used in this
Agreement, any reference to “Majority Subsidiary” shall mean any person or
entity that has a majority of its outstanding voting securities owned directly
or indirectly by the Company; and “Partner Company” shall mean any person or
entity in or with respect to which the Company has made, or is actively
considering making, an equity or debt investment or acquisition.
     2. Confidentiality and Non-Disclosure. 
     (a) I will not reveal to any person or entity any of the trade secrets or
confidential information of the Company or of any Partner Company (including,
but not limited to, the identity of any Partner Company, and trade secrets or
confidential information respecting inventions, products, designs, methods,
know-how, techniques, systems, processes, software programs, works of
authorship, customer lists, employee lists, customer lists, projects, plans and
proposals) and I shall keep secret all matters entrusted to me and shall not use
or attempt to use any such information in any manner which may injure or cause
loss or may be calculated to injure or cause loss, whether directly or
indirectly, to the Company.  The above restrictions shall not apply to:
(i) information that at the time of disclosure is in the public domain through
no fault of mine; (ii) information received from a third party outside of the
Company that was disclosed without a breach of any confidentiality obligation;
(iii) information approved for release by written authorization of the Company;
or (iv) information that may be required by law or an order of any court, agency
or proceeding to be disclosed; provided, I shall provide the Company notice of
any such required disclosure once I have knowledge of it and will help the
Company to the extent reasonable to obtain an appropriate protective order.
     (b) Upon termination of my employment, I shall not take, use or permit to
be used any notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, documentation or other materials of any
nature relating to any matter within the scope of the business of the Company or
any Partner Company concerning any of its dealings or affairs, it being agreed
that all of the foregoing shall be and remain the sole and exclusive property of
the Company or the Partner Company, as appropriate, and that immediately upon
the termination of my employment I shall deliver all of the foregoing, and all
copies thereof, to the Company, at its main office.
     3. Ownership of Inventions and Ideas.  I acknowledge that the Company shall
be the sole owner of all patents, patent applications, patent rights, formulas,
copyrights, inventions, developments, discoveries, other improvements, data,
documentation, drawings, charts, and other written, audio and/or visual
materials relating to equipment, methods, products, processes, or

B-1



--------------------------------------------------------------------------------



 



programs in connection with or useful to the business of the Company or a
Partner Company (collectively, the “Developments”) which I, by myself or in
conjunction with any other person, conceived, made, acquired, acquired knowledge
of, developed or created during the term of my employment with the Company, free
and clear of any claims by me (or any successor or assignee of mine) of any kind
or character whatsoever other than my rights under the Letter Agreement.  I
acknowledge that all copyrightable Developments shall be considered works made
for hire under the Federal Copyright Act.  I hereby assign and transfer my
right, title and interest in and to all such Developments, and agree that I
shall, at the request of the Company, execute or cooperate with the Company in
any patent applications, execute such assignments, certificates or other
instruments, and do any and all other acts, as the Company from time to time
reasonably deems necessary or desirable to evidence, establish, maintain,
perfect, protect, enforce or defend the Company’s right, title and interest in
or to any such Developments.
     4. Non-Compete.  Until the first anniversary of the date hereof (the
“Restricted Period”), I agree that I will not:
     (a) directly or indirectly solicit, entice or induce any customer of the
Company or a Majority Subsidiary to become a customer of any other person, firm
or corporation with respect to products and/or services then sold by the Company
or to cease doing business with the Company, and I shall not approach any such
person, firm or corporation for such purpose or authorize or knowingly approve
the taking of such actions by any other person;
     (b) directly or indirectly solicit, recruit or hire any person who was an
employee of the Company or a Majority Subsidiary on the date of my termination
of employment to work for a third party other than the Company or such Majority
Subsidiary or engage in any activity that would cause any employee to violate
any agreement with the Company or such Majority Subsidiary; provided that I
shall not be prohibited from soliciting any person who, at the time of
solicitation, is no longer employed by the Company or a Majority Subsidiary and
who was not induced to leave employment in violation of this sub-paragraph (b);
or
     (c) whether alone or as a partner, officer, director, consultant, agent,
employee or stockholder of any company or other commercial enterprise, directly
or indirectly engage in any business or other activity which is competitive in
the same service areas with the products or services being manufactured,
marketed, distributed, or provided by the Company or a Majority Subsidiary at
the time of termination of my employment (“Competitive Activities”).  The
foregoing prohibition shall not prevent (i) my ownership of securities of a
public company not in excess of five percent (5%) of any class of such
securities, (ii) my employment or engagement by a company or business
organization which during the previous 12 months did not generate, or during the
next 12 months does not seek to generate, more than 5% of its consolidated
revenues from Competitive Activities, provided that my responsibilities for such
company or business organization do not require me to engage in Competitive
Activities or to violate sub-paragraphs (a) or (b) of this Section, or (iii) my
employment with or ownership in a traditional venture capital firm, so long as,
in the course of such employment or ownership, (x) I do not, directly or
indirectly, solicit for investment or acquisition on behalf of such firm any
Majority Subsidiary or Partner Company at the time of termination of my
employment or provide any services to such firm with respect to any such
Majority Subsidiary or Partner Company, and (y) I do not violate

B-2



--------------------------------------------------------------------------------



 



any of the requirements of confidentiality and non-disclosure set forth in
paragraph 2 hereof or the provisions of subparagraphs 4(a) or (b) above.
     5. Reasonable Restrictions.  I agree that any breach of this Agreement by
me will cause irreparable damage to the Company and that in the event of such
breach the Company shall have, in addition to any and all remedies of law, the
right to an injunction, specific performance or other equitable relief to
prevent the violation of my obligations hereunder.  I hereby acknowledge that
the type and periods of restriction imposed in the provisions of this Agreement
are fair and reasonable and are reasonably required for the protection of the
Company and the goodwill associated with the business of the Company.  I
represent that my experience and capabilities are such that the restrictions
contained herein will not prevent me from obtaining employment or otherwise
earning a living at the same general economic benefit as reasonably required by
me.  I further agree that each provision herein shall be treated as a separate
and independent clause, and the unenforceability of any one clause shall in no
way impair the enforceability of any of the other clauses herein.  Moreover, if
one or more of the provisions contained in this Agreement shall for any reason
be held to be excessively broad as to scope, activity or subject so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting and reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear.
     6. General.  Any waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of such provision or any other provision hereof.  No term or condition set forth
in this letter may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing and signed by me and an
officer of the Company authorized to sign such writing by the Board of Directors
of Safeguard.  My obligations under this Agreement shall survive the termination
of my employment regardless of the manner of such termination and shall be
binding upon my heirs, executors, administrators and legal representatives. 
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania.  Any controversy or claim arising out of or
relating to this agreement, or the breach thereof (other than a request for
equitable relief) will be settled by arbitration in Philadelphia, Pennsylvania,
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association, using one arbitrator, and judgment upon
the award rendered by the arbitrator may be entered in any court of competent
jurisdiction.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.

                 
Date:    August 20, 2007                                                   
               
                 
         /s/ Brian J. Sisko
 
Brian J. Sisko    
 
               
 
                                                                        
 SAFEGUARD SCIENTIFICS, INC.    
 
               
Date:     September 4, 2007
               
                                      
                   By:   /s/ Peter J. Boni
 
Title President & Chief Executive Officer    

B-3